Citation Nr: 0819887	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-40 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for service-connected Hodgkin's lymphoma, to include the 
issue of whether the current rating of 40 percent should be 
increased.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1999 to 
December 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The January 2004 rating decision 
reduced the disability rating for the veteran's Hodgkin's 
lymphoma from 100 percent to 40 percent.  The veteran 
disagreed with the reduction in rating, but has also 
consistently presented argument that he is entitled to a 
disability rating greater than 40 percent.  The RO considered 
whether a rating higher than 40 percent should be assigned in 
supplemental statements of the case dated in July 2006, 
November 2006, January 2007, and January 2008.  In July 2007, 
a Travel Board hearing was held before the undersigned 
Veterans Law Judge at the Seattle RO.  At that time, the 
veteran and his representative had an opportunity to present 
argument on the issue of why a higher disability rating 
should be assigned.  Therefore, although the appeal was 
initiated and perfected as to the rating decision reducing 
the veteran's disability rating, the Board will consider not 
only whether the rating should be restored, but whether an 
increase should currently be assigned.  There is no prejudice 
to the veteran in the Board doing so since he has had ample 
opportunity to present argument on that aspect of his appeal. 


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO granted service 
connection and assigned a 100 percent disability rating for 
active Hodgkin's lymphoma, effective January 1, 2002.

2.  In a January 2004 rating decision, the RO reduced the 100 
percent rating assigned for the veteran's service-connected 
Hodgkin's lymphoma to 40 percent, effective on April 1, 2004.

3.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.

4.  The disability rating for the veteran's service-connected 
Hodgkin's lymphoma had been in effect for less than five 
years at the time it was reduced.

5.  A January 2003 VA examination report noted that there had 
been no recurrence of the veteran's Hodgkin's lymphoma 
following a September 2001 stem cell transplant.  At the time 
of that examination, the veteran's energy level was 50 
percent that of normal.  This demonstrated improvement in the 
severity of the veteran's service-connected disability. 

6.  The veteran's current residuals of Hodgkin's lymphoma are 
subjective complaints of low energy.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of January 2004 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2007).

2.  The January 2004 rating decision reducing the veteran's 
disability rating for Hodgkin's lymphoma from 100 percent 
disabling to 40 percent disabling was in accordance with the 
law; and the veteran is not entitled to restoration of a 100 
percent disability rating.   38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.88b. 
Diagnostic Code 6354, 4.117, Diagnostic Code 7709 (2007).

3.  The criteria for a disability rating in excess of 40 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 4.88b, Diagnostic Code 6354, 4.117, Diagnostic 
Code 7709 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2002, the veteran was granted service connection 
for Hodgkin's lymphoma, effective January 1, 2002.  He was 
assigned a 100 percent disability rating for Hodgkin's 
disease, with active disease or during a treatment phase, 
under 38 C.F.R. § 4.117, Diagnostic Code 7709.  This code 
provides that the 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the disability is to be rated on residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7709 (2007).

A January 2003 VA examination report includes an impression 
of Hodgkin's lymphoma, status post chemotherapy and radiation 
therapy.  Because of recurrence, the veteran underwent a stem 
cell transplant in September 2001.  The examination report 
notes that the veteran had not had any recurrence of 
Hodgkin's lymphoma since the transplant.  It was noted that 
his energy level was 50 percent that of normal.  

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

1. Reduction in Rating

With respect to this issue, VA's actions were not triggered 
by a claim, but by a routine review VA examination.  The 
notice procedures applicable to rating reductions are found 
in other specific regulations, and VA must comply with those 
provisions rather than the notice and duty provisions in the 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence 
which may be used in such determinations); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)) (standards for review 
of evidence).  Therefore, no further discussion of the VCAA 
is required with respect to the reduction.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 
 
In terms of the procedural requirements for rating 
reductions, the Board observes that the veteran was notified 
of the RO's intent to reduce the 100 percent evaluation for 
service-connected Hodgkin's lymphoma by letter dated March 
17, 2003.  Thereafter, he was afforded an opportunity to have 
a pre-determination hearing and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 3.105(e), 
(i).  Final action to reduce the 100 percent evaluation to 40 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in January 
2004.  The veteran was informed of this decision by letter 
dated on January 24, 2004.  The reduction was made effective 
beginning April 1, 2004. 
 
The veteran was notified of his rights. He was given an 
opportunity for a hearing and time to respond.  The veteran 
did request a hearing, and a hearing was scheduled for July 
16, 2003.  An informal conference report dated July 16, 2003, 
indicates that the veteran's cancelled his request for a 
hearing, per his representative, as he conceded he did not 
have active cancer.  The veteran's primary concern was what 
rating would be applied for the residuals of his cancer.  The 
RO personnel agreed to order a VA examination to evaluate the 
residuals and advised the representative. 

In his substantive appeal, the veteran argues that the 
reduction was done without an opportunity for a hearing.  To 
the contrary, a hearing was scheduled in accordance with his 
request.  When his representative was advised that proceeding 
to rate the residuals of the cancer meant cancelling the 
"predetermination" hearing, the veteran's representative 
agreed.  It is presumed that the representative is acting 
with the consent of the veteran.  In fact, it was presented 
as if the representative had discussed the course of action 
with the veteran.  The Board concludes that the veteran's due 
process rights were not violated, and that the opportunity 
for a hearing was provided in accordance with the law.  The 
fact that he chose not to avail himself of that opportunity 
is no reason to void the reduction. 

Therefore, based on a review of this procedural history, it 
appears that the RO complied with all of the requirements of 
38 C.F.R. § 3.105(e).  The reduction was made effective no 
sooner than permitted by current law and regulations ('the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires').  
38 C.F.R. § 3.105(e).  The veteran has not contended that 
these provisions were not complied with, or that he was 
receiving any treatment for Hodgkin's lymphoma after his 
September 2001 stem cell transplant.  All of the evidence is 
in favor of a finding that the reduction from 100 percent was 
procedurally proper.  As such, the Board will address the 
propriety of the reduction on its merits.

2. Claim for Increase

The notice and duty to assist provisions of the VCAA do, 
however, apply to the veteran's claim for an increase.

In the course of disagreeing with the decision to reduce his 
disability rating, the veteran raised a claim that the 
residuals of his Hodgkin's lymphoma were worse, and that VA 
had improperly rated the various residuals.  Several letters 
were sent to him throughout the course of the appeal that 
notified him of the information and evidence needed to 
properly evaluate such a claim - July 2003,  June 2006, and  
November 2007.  These three letters fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim for a rating 
higher than 40 percent and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet.App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in July 2003,  
June 2006, and  November 2007 concerning that aspect of the 
veteran's claim that the residuals of the Hodgkin's lymphoma 
should currently be rated higher than 40 percent.  These 
letters requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
various VA examinations performed in association with this 
case.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the veteran 
(both at interview and in his own statements) show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  Actual knowledge can also be established by statements 
or actions by the claimant's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, at the hearing before 
the undersigned, the representative specifically argued 
application of the facts under the specific diagnostic code.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the 2006 and 2007 letters.   The 
veteran was notified that disability ratings are rated based 
on VA's Rating Schedule and that the evidence to be 
considered includes:  the nature and symptoms of the 
condition; the severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment.  He was 
also notified that disability ratings are assigned ranging 
from 0 to 100 percent based on the severity of the 
disability, and that effective dates of increased payments 
are assigned based either on when a claim is received or when 
the evidence shows a level of disability that supports a 
certain rating under VA's schedule.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The ratings schedule is 
the sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.    Therefore, the Board finds that the second and 
third elements of Vazquez-Flores notice have been satisfied. 

As to the fourth element, all three letters provided notice 
of the types of evidence, both medical and lay, including 
employment records, that could be submitted in support of his 
claims.  This information was emphasized in the 2006 and 2007 
letters which listed such information in the context of 
evidence needed that may affect how a disability rating is 
assigned.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, several VA examination reports are of record, 
most recently from December 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
is adequate upon which to base a decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and he has submitted several 
private/military treatment records for consideration.  The 
appellant was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Reduction

As noted above, the veteran was examined in January 2003 in 
accordance with  Diagnostic Code 7709.  At the time of this 
examination, it was found that the veteran had not had a 
recurrence of his Hodgkin's lymphoma after the September 2001 
stem cell transplant.  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms. See 38 C.F.R. § 4.13.  Congress has 
provided that a veteran's disability rating shall not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155 (West 2002). The Court has 
consistently held that when an RO reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2007). That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve. 

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). 
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

As detailed above, the veteran was awarded a 100 percent 
disability rating for Hodgkin's disease effective from 
January 2002. When the veteran's rating was reduced effective 
April 2004, it had thus been in effect for less than five 
years. Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) do not apply and a single reexamination disclosing 
improvement in the disability is sufficient warrant reduction 
in a rating. See 38 C.F.R. § 3.344(c).


As discussed above, the 2003 VA examination did not show that 
he had active Hodgkin's disease and was not in a treatment 
phase; therefore, a 100 percent disability rating was no 
longer warranted under Diagnostic Code 7709.  Under that 
code, the veteran should be rated for the residuals of his 
disability.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's primary complaint is fatigue.  
Chronic fatigue syndrome is rated under Diagnostic Code 6354.  
The veteran has not identified a more appropriate diagnostic 
code, nor has the Board identified one.  This code seems 
perfectly appropriate to compensate him for the severity of 
his fatigue. 

Diagnostic Code 6354 assigns a 40 percent disability 
evaluation for chronic fatigue syndrome that is nearly 
constant and restricts routine daily activity to 50 to 75 
percent of pre-illness levels.  38 C.F.R. § 4.88b, Diagnostic 
Code 6354. A 60 percent rating is warranted for chronic 
fatigue syndrome that is nearly constant and restricts 
routine daily activities to less than 50 percent of the pre-
illness level, or; which waxes and wanes, resulting in 
periods of incapacitation of at least six weeks total 
duration per year.  Id.  

The January 2003 VA examination report notes that the veteran 
did not have night sweats and his weight had been climbing 
gradually.  However, his energy level was noted to be 50 
percent that of normal.  The veteran was consequently 
assigned a 40 percent disability rating for fatigue under 
Diagnostic Code 6354.  Medical evidence that pertains to the 
relevant rating criteria is not otherwise found in the 
remaining evidence of record.  Therefore, the Board believes 
that the 40 percent disability rating is the most 
appropriate.  The veteran did not submit any evidence to 
refute the 2003 VA examination or dispute the RO's proposed 
rating reduction. In short, there is of record no evidence 
which would justify the maintenance of the 100 percent 
rating. 

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
2003 VA examination are congruent with a 40 percent 
disability rating, and that the reduction from the previously 
assigned 100 percent rating by the RO was warranted. See 
Brown and Kitchens, both supra.  In summary, for the reasons 
and bases expressed above, the Board has concluded that the 
preponderance of the evidence supports a reduction in the 
assigned rating for Hodgkin's lymphoma from 100 percent to 40 
percent. 

Current Disability Rating

With a claim for an increase, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has undergone additional VA examinations since 
the rating reduction, most recently in December 2007.  The RO 
also obtained all his VA outpatient records and treatment 
records from Madigan.  He has had no recurrences of the 
cancer. There are no signs of anemia.  Outpatient records 
show complaints of low energy, etc.  However, there are no 
subjective complaints in the medical records of fatigue that 
is debilitating in any way - in other ways, fatigue of such a 
level that it interferes with the veteran's routine 
activities.  There are also no complaints of incapacitation.  
Therefore, even after reviewing the last four years of 
medical records, the Board is convinced that the 
preponderance of the medical records show that a 40 percent 
rating is appropriate.

The veteran's main complaints appear to concern a variety of 
other medical disorders.  As explained to him at his hearing, 
in addition to the 40 percent rating in effect for his 
fatigue, he has:  10 percent for a thyroid disorder, 10 
percent for scars on the neck and chest, and special monthly 
compensation for sterility.  These separate ratings 
compensate him for the separate and distinct symptoms 
resulting from the Hodgkin's lymphoma.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 40 percent for residuals of Hodgkin's lymphoma. 


ORDER

Because the reduction in disability compensation for the 
veteran's Hodgkin's lymphoma from 100 percent to 40 percent 
was proper, the appeal for restoration of the disability 
rating is denied.

Entitlement to a disability rating higher than 40 percent for 
Hodgkin's lymphoma is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


